DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2022 has been entered. Claims 1-22 are now pending in the present application. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0279130, hereinafter Huang) in view of Hart et al. (US 2018/0343685, hereinafter Hart) and further in view of Strong (US 2018/0132159, hereinafter Strong).
Regarding claim 1, Huang teaches a communication apparatus (root AP 150 - FIG. 1,2) comprising:
one or more processors; and one or more memories storing computer-readable instructions that, when executed by the one or more processors (FIG. 11, par [0135]), cause the communication apparatus to:
perform communication with a base station having a function of constructing a network (root AP is in communications with APs 110, 120, 130. Each provides a coverage areas – FIG. 2); 
to control a network including a plurality of base stations including the base station, with which communication is performed by using the communication (root AP is in communications with APs 110, 120, 130. Each provides a coverage areas – FIG. 2. Root AP sends list of channels including a channel to be utilized by first AP – par [0133]); and 
transmit to a first base station and/or a second base stations included in the network controlled by the communication apparatus, a message (Root AP sends list of channels including a channel to be utilized by first AP – par [0133]) {for establishing a plurality of links between the first base station and the second base station}
{wherein one of the plurality of links is associated with a first frequency band that is different from a second frequency band with which another of the plurality of links is associated} .
Huang does not teach transmit… a message for establishing a plurality of links between the first base station and the second base station.
However, Hart teaches transmit… a message for establishing a plurality of links between the first base station and the second base station (nodes 215 may receive configuration information from a central configuration server. In some cases, nodes 215 may establish connections with other nodes based on the received configuration information… AP 205 may receive the configuration information from a central configuration server (not shown) and forward the received configuration information to one or more of nodes 215 – [0091]. the node 115 may establish, using a first radio of a plurality of radios, a first mmW connection with a first node of a mmW mesh network – [0160]. The node 115 may establish, using a second radio of the plurality of radios, a second mmW connection with a second node of the mmW mesh network – [0161]. The node 115 may establish, using a third radio of the plurality of radios, a cellular connection with the first node or the second node of the mmW mesh network – [0162]. It is understood connection with first and second node is based on the configuration provided to node 215 from the network as indicated by [0091]. “Configuration information” corresponds to the claimed “message”.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hart in Huang to provide redundant an robust connectivity. 
The combination fails to teach wherein one of the plurality of links is associated with a first frequency band that is different from a second frequency band with which another of the plurality of links is associated.
However, Strong teaches wherein one of the plurality of links is associated with a first frequency band that is different from a second frequency band with which another of the plurality of links is associated ([0057] - the mesh network includes multiple links between the same nodes, such as for nodes with multiple link interfaces (e.g., multiple radios capable of independent, simultaneous communication, multiple Ethernet ports, both radios and Ethernet ports, etc.). For example, two nodes can be simultaneously connected by multiple wireless links (e.g., in different bands, such as 2.4 GHz, 5.2 GHz, and/or 5.8 GHz) and/or Ethernet links).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Strong in Huang as it is a good practice to reduce interference between the simultaneous links. 
Regarding claim 17, Huang in view of  Hart and Strong teaches claim 1 and further teaches wherein the communication apparatus transmits the message for establishing a plurality of links between the first base station and the second base station to the first base station by wired communication, the first base station being connected to the communication apparatus via a wired network (par [0064]). 
Regarding claim 21, Huang teaches a method for controlling a communication apparatus (root AP 150 - FIG. 1,2), the method comprising: 
performing communication with a base station having a function of constructing a network (root AP is in communications with APs 110, 120, 130. Each provides a coverage areas – FIG. 2; 
controlling a network including a plurality of base stations including the communicating base station, with which the communication is performed (root AP is in communications with APs 110, 120, 130. Each provides a coverage areas – FIG. 2. Root AP sends list of channels including a channel to be utilized by first AP – par [0133]); and
transmitting a message to a first base station and/or a second base station included in the controlled network (Root AP sends list of channels including a channel to be utilized by first AP – par [0133]) {a message for establishing a plurality of links between the first base station and the second base station}. 
{wherein one of the plurality of links is associated with a first frequency band that is different from a second frequency band with which another of the plurality of links is associated.}
Huang does not teach transmitting… a message for establishing a plurality of links between the first base station and the second base station.
However, Hart teaches transmitting… a message for establishing a plurality of links between the first base station and the second base station (nodes 215 may receive configuration information from a central configuration server. In some cases, nodes 215 may establish connections with other nodes based on the received configuration information… AP 205 may receive the configuration information from a central configuration server (not shown) and forward the received configuration information to one or more of nodes 215 – [0091]. the node 115 may establish, using a first radio of a plurality of radios, a first mmW connection with a first node of a mmW mesh network – [0160]. The node 115 may establish, using a second radio of the plurality of radios, a second mmW connection with a second node of the mmW mesh network – [0161]. The node 115 may establish, using a third radio of the plurality of radios, a cellular connection with the first node or the second node of the mmW mesh network – [0162]. It is understood connection with first and second node is based on the configuration provided to node 215 from the network as indicated by [0091])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hart in Huang to provide redundant an robust connectivity. 
The combination fails to teach wherein one of the plurality of links is associated with a first frequency band that is different from a second frequency band with which another of the plurality of links is associated.
However, Strong teaches wherein one of the plurality of links is associated with a first frequency band that is different from a second frequency band with which another of the plurality of links is associated ([0057] - the mesh network includes multiple links between the same nodes, such as for nodes with multiple link interfaces (e.g., multiple radios capable of independent, simultaneous communication, multiple Ethernet ports, both radios and Ethernet ports, etc.). For example, two nodes can be simultaneously connected by multiple wireless links (e.g., in different bands, such as 2.4 GHz, 5.2 GHz, and/or 5.8 GHz) and/or Ethernet links).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Strong in Huang as it is a good practice to reduce interference between the simultaneous links. 
Regarding claim 22, Huang teaches a non-transitory computer-readable storage medium that stores a program for causing a computer included in a communication apparatus (par [0135]) to: perform communication with a base station having a function of constructing a network (root AP is in communications with APs 110, 120, 130. Each provides a coverage areas – FIG. 2); 
control a network including a plurality of base stations including the communicating base station, with which the communication is performed (root AP is in communications with APs 110, 120, 130. Each provides a coverage areas – FIG. 2. Root AP sends list of channels including a channel to be utilized by first AP – par [0133]); and 
transmit to a first base station and/or a second base stations included in the controlled network a message (Root AP sends list of channels including a channel to be utilized by first AP – par [0133]) {for establishing a plurality of links between the first base station and the second base station}
{wherein one of the plurality of links is associated with a first frequency band that is different from a second frequency band with which another of the plurality of links is associated}.
Huang does not teach to transmit… a message for establishing a plurality of links between the first base station and the second base station.
However, Hart teaches transmitting… a message for establishing a plurality of links between the first base station and the second base station (nodes 215 may receive configuration information from a central configuration server. In some cases, nodes 215 may establish connections with other nodes based on the received configuration information… AP 205 may receive the configuration information from a central configuration server (not shown) and forward the received configuration information to one or more of nodes 215 – [0091]. the node 115 may establish, using a first radio of a plurality of radios, a first mmW connection with a first node of a mmW mesh network – [0160]. The node 115 may establish, using a second radio of the plurality of radios, a second mmW connection with a second node of the mmW mesh network – [0161]. The node 115 may establish, using a third radio of the plurality of radios, a cellular connection with the first node or the second node of the mmW mesh network – [0162]. It is understood connection with first and second node is based on the configuration provided to node 215 from the network as indicated by [0091])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hart in Huang to provide redundant an robust connectivity. 
The combination fails to teach wherein one of the plurality of links is associated with a first frequency band that is different from a second frequency band with which another of the plurality of links is associated.
However, Strong teaches wherein one of the plurality of links is associated with a first frequency band that is different from a second frequency band with which another of the plurality of links is associated ([0057] - the mesh network includes multiple links between the same nodes, such as for nodes with multiple link interfaces (e.g., multiple radios capable of independent, simultaneous communication, multiple Ethernet ports, both radios and Ethernet ports, etc.). For example, two nodes can be simultaneously connected by multiple wireless links (e.g., in different bands, such as 2.4 GHz, 5.2 GHz, and/or 5.8 GHz) and/or Ethernet links).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Strong in Huang as it is a good practice to reduce interference between the simultaneous links. 

Claims 2, 3, 4, 6, 9, 16 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hart in view of Strong and further in view of Thubert et al . (US 10,785,809)
Regarding claim 2, Huang in view of  Hart and Strong teaches claim 1 but does not specifically teach to determine whether the first base station and second base stations are capable of establishing a plurality of links to be used for communication, wherein the first transmission unit is configured to, in a case where the first determination unit determines that the first base station and/or the second base station is not capable of establishing a plurality of links to be used for communication, not transmit the message. 
However, Thubert teaches further comprising a first determination unit configured to determine whether the first and second base stations are capable of establishing a plurality of links to be used for communication, 
wherein the communication apparatus does not transmit the message for establishing a plurality of links between the first base station and the second base station, in a case where the communication apparatus determines that the first base station and/or the second base station is not capable of establishing a plurality of links to be used for communication (based on received node information for nodes 12-34 – col 10, ln 4-8, NMS 150 generates join invitation including nodes currently allowed to join the network – col 10 ln, 22-25, 44-57, FIG. 5A-5D. Node 22 is not invited in FIG. 5D).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Thubert in Huang to prevent unwanted device from joining a network. 
Regarding claim 3, Huang in view of  Hart, Strong and Thubert teaches claim 2 but Huang does not teach in a case where the communication apparatus determines that the first base station and the second base stations are capable of establishing the plurality of links to be used for communication, determine whether to establish a plurality of links to be used for communication between the first and second base stations, wherein the communication apparatus transmits the message for establishing a plurality of links between the first base station and the second base station in a case where the communication apparatus determines to establish a plurality of links to be used for communication between the first and second base station. 
However, Thubert teaches in a case where the communication apparatus determines that the first base station and the second base stations are capable of establishing the plurality of links to be used for communication, determine whether to establish a plurality of links to be used for communication between the first and second base stations, wherein the communication apparatus transmits the message for establishing a plurality of links between the first base station and the second base station in a case where the communication apparatus determines to establish a plurality of links to be used for communication between the first and second base station (AP node 11 sends message 502 in bacons 504.. node 21 may determine that it is allowed to attempt to join network 100 via AP node 11 and do so, accordingly – col 11, ln 3-34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Thubert in Huang to prevent unwanted device from joining a network. 
Regarding claim 4, Huang in view of  Hart, Strong and Thubert teaches claim 3, but Huang does not teach to obtain information about a first link to be used for communication, the first link being established between the first base station and the second base stations, wherein the communication apparatus makes a determination based on the obtained information about the first link.
 Thubert teaches to obtain information about a first link to be used for communication, the first link being established between the first base station and the second base stations  (AP node 11 sends message 502 in bacons 504.. node 21 may determine that it is allowed to attempt to join network 100 via AP node 11 and do so, accordingly – col 11, ln 3-34), and Hart further teaches wherein the communication apparatus makes a determination based on the obtained information about the first link (nodes 215 may receive configuration information from a central configuration server. In some cases, nodes 215 may establish connections with other nodes based on the received configuration information… AP 205 may receive the configuration information from a central configuration server (not shown) and forward the received configuration information to one or more of nodes 215 – [0091]. the node 115 may establish, using a first radio of a plurality of radios, a first mmW connection with a first node of a mmW mesh network – [0160]. The node 115 may establish, using a second radio of the plurality of radios, a second mmW connection with a second node of the mmW mesh network – [0161]. The node 115 may establish, using a third radio of the plurality of radios, a cellular connection with the first node or the second node of the mmW mesh network – [0162]. It is understood connection with first and second node is based on the configuration provided to node 215 from the network as indicated by [0091])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hart in Huang to efficiently manage resources thereby reducing interferences. 
Regarding claim 6, Huang in view of  Hart, Strong and Thubert teaches claim 4 , but Huang does not teach to obtain information about the network controlled by the communication apparatus, wherein the communication apparatus makes the determination based on the information about the first link and the information about the network controlled by the communication apparatus. 
Hart teaches to obtain information about the network controlled by the communication apparatus control unit, wherein the communication apparatus makes the determination based on the information about the first link and the information about the network controlled by the communication apparatus  (nodes 215 may receive configuration information from a central configuration server. In some cases, nodes 215 may establish connections with other nodes based on the received configuration information… AP 205 may receive the configuration information from a central configuration server (not shown) and forward the received configuration information to one or more of nodes 215 – [0091]. the node 115 may establish, using a first radio of a plurality of radios, a first mmW connection with a first node of a mmW mesh network – [0160]. The node 115 may establish, using a second radio of the plurality of radios, a second mmW connection with a second node of the mmW mesh network – [0161]. The node 115 may establish, using a third radio of the plurality of radios, a cellular connection with the first node or the second node of the mmW mesh network – [0162]. It is understood connection with first and second node is based on the configuration provided to node 215 from the network as indicated by [0091])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hart in Huang to provide redundant an robust connectivity. 
Regarding claim 9, Huang in view of  Hart and Strong teaches claim 1 but does not specifically teach in a case where the first base station has not constructed a network intended for a link to be newly established between the first base station and the second base stations, transmit a message for causing the first base station to construct the network. 
However, Thubert teaches in a case where the first base station has not constructed a network intended for a link to be newly established between the first base station and the second base stations, transmit a message for causing the first base station to construct the network (AP node 11 sends message 502 in bacons 504.. node 21 may determine that it is allowed to attempt to join network 100 via AP node 11 and do so, accordingly – col 11, ln 3-34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Thubert in Huang to prevent unwanted device from joining a network. 
Regarding claim 16, Huang in view of  Hart and Strong teaches claim 1 but does not specifically teach wherein the communication apparatus transmits the message for establishing a plurality of links between the first base station and the second base station to the first base station by wireless communication via a first wireless network constructed by the communication apparatus, the first base station joining the first wireless network. 
However, Thubert teaches wherein the communication apparatus transmits the message for establishing a plurality of links between the first base station and the second base station to the first base station by wireless communication via a first wireless network constructed by the communication apparatus, the first base station joining the first wireless network (AP node 11 sends message 502 in beacons 504.. node 21 may determine that it is allowed to attempt to join network 100 via AP node 11 and do so, accordingly – col 11, ln 3-34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Thubert in Huang to prevent unwanted device from joining a network. 
Regarding claim 18, Huang in view of  Hart and Strong teaches claim 1 but does not specifically teach wherein the message transmitted by the first transmission unit is transmitted from the first base station to the second base station by wireless communication via a second wireless network constructed by the first base station, the second base station joining the second wireless network.
However, Thubert teaches wherein the message transmitted by the first transmission unit is transmitted from the first base station to the second base station by wireless communication via a second wireless network constructed by the first base station, the second base station joining the second wireless network (AP node 11 sends message 502 in beacons 504.. node 21 may determine that it is allowed to attempt to join network 100 via AP node 11 and do so, accordingly – col 11, ln 3-34, FIG. 5C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Thubert in Huang to prevent unwanted device from joining a network. 
Regarding claim 19, Huang in view of  Hart and Strong teaches claim 16 but does not specifically teach wherein the message transmitted by the first transmission unit is transmitted from the first base station to the second base station by wired communication, the second base station being connected to the first base station via a wired network.
However, Thubert teaches wherein the message transmitted by the first transmission unit is transmitted from the first base station to the second base station by wired communication, the second base station being connected to the first base station via a wired network (AP node 11 sends message 502 in beacons 504.. node 21 may determine that it is allowed to attempt to join network 100 via AP node 11 and do so, accordingly – col 11, ln 3-34, FIG. 5C. the links 105 may be wired links or shared media (e.g., wireless links, PLC links, etc.) – col 3, ln 4-35).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Thubert in Huang to prevent unwanted device from joining a network. 
Regarding claim 20, Huang in view of  Hart and Strong teaches claim 16 but does not specifically teach wherein the first transmission unit is configured to transmit a backhaul establishment start message for starting establishment of a plurality of links to be used for communication as the message.
However, Thubert teaches wherein the first transmission unit is configured to transmit a backhaul establishment start message for starting establishment of a plurality of links to be used for communication as the message (AP node 11 sends message 502 in beacons 504.. node 21 may determine that it is allowed to attempt to join network 100 via AP node 11 and do so, accordingly – col 11, ln 3-34, FIG. 5C. the links 105 may be wired links or shared media (e.g., wireless links, PLC links, etc.) – col 3, ln 4-35).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Thubert in Huang to prevent unwanted device from joining a network. 

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of  Hart further in view of Strong and further in view of Thubert and further in view of Park (US 9,088,988).
Regarding claim 5, Huang in view of  Hart, Strong and Thubert teaches claim 3, but Huang does not teach wherein the communication apparatus obtains information about a traffic volume of the first link, and wherein the communication apparatus determines , in a case where the traffic volume of the first link is greater than or equal to a predetermined threshold, to establish a plurality of links to be used for communication between the first base station and the second base stations. 
Park teaches wherein the communication apparatus obtains information about a traffic volume of the first link, and wherein the communication apparatus determines , in a case where the traffic volume of the first link is greater than or equal to a predetermined threshold, to establish a plurality of links to be used for communication between the first base station and the second base stations (the traffic load information exceeds a load threshold for first relay node 121 (203), then wireless access node 120 increases (204) a bandwidth of first beamformed backhaul link 141 for first relay node 121 by at least allocating a different amount of the resource blocks to first beamformed backhaul link 141 – col 4, ln 3-24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Park in Huang to ensure prevent degrade in performance. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of  Hart further in view of Strong and further in view of Sivavakeesar (US 2013/0064173).
Regarding claim 10, Huang in view of  Hart and Strong teaches claim 1, but Huang does not teach to, determine, in a case where a plurality of links is established between the first base station and second base -5-Amendment for Application No.: 17/079275 Attorney Docket: 10209750US01 stations whether the plurality of links is to be used between the first base station and second base stations; and transmit, in a case where the communication apparatus determines that the plurality of links is not to be used, a message for stopping one of the plurality of links. 
Sivavakeesar teaches to, determine, in a case where a plurality of links is established between the first base station and second base   stations whether the plurality of links is to be used between the first base station and second base stations; and transmit, in a case where the communication apparatus determines that the plurality of links is not to be used, a message for stopping one of the plurality of links (there is a need to switch off unused relays to minimise unnecessary cell interference, energy wastage and to conserve scarce spectrum – par [0087]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Sivavakeesar in Huang to minimise unnecessary cell interference, energy wastage and to conserve scarce spectrum. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of  Hart further in view of Strong  and further in view of Pakkan (US 2018/0331828).
Regarding claim 12, Huang in view of  Hart and Strong teaches claim 1, but Huang does not teach wherein a link between the first base station and the second base stations is established by performing a communication parameter sharing process compliant with a Wi-Fi Protected Setup standard. 
However, Wi-Fi Protected Setup standard is well known in the art. For example Pakkan teaches wherein a link between the first base station and the second base stations is established by performing a communication parameter sharing process compliant with a Wi-Fi Protected Setup standard (par [0043]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Pakkan in Huang to provide secure data transmission. 
Regarding claim 13, Huang in view of  Hart and Strong teaches claim 1, but Huang does not teach wherein a link between the first base station and the second base stations is established by performing a communication parameter sharing process compliant with a Wi-Fi Protected Setup standard. 
However, Wi-Fi Protected Setup standard is well known in the art. For example Pakkan teaches wherein a link between the first base station and the second base stations is established by performing a communication parameter sharing process compliant with a Wi-Fi Protected Setup standard (par [0019]-[0023]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Pakkan in Huang to provide secure data transmission. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of  Hart further in view of Strong  and further in view of Strarter (US 10,542,486).
Regarding claim 14, Huang in view of  Hart and Strong teaches claim 1, but Huang does not teach wherein the communication apparatus plays a role of a controller according to a Wi-Fi EasyMesh standard, and the first base station and the second base stations play a role of an agent according to the Wi-Fi EasyMesh standard.
However, Wi-Fi Protected Setup standard is well known in the art. For example Strarter teaches wherein the communication apparatus plays a role of a controller according to a Wi-Fi EasyMesh standard, and the first base station and the second base stations play a role of an agent according to the Wi-Fi EasyMesh standard (col 1, ln 25-35. FIG. 1 shows Multi AP devices 1,2, 3 4 including Multi-AP agent 110a-d).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Strarter in Huang to facilitate adding multiple devices in a home network. 
Regarding claim 15, Huang in view of  Hart and Strong teaches claim 1, but Huang does not teach wherein the first base station and the second base stations establish a backhaul link compliant with a/the Wi-Fi EasyMesh standard as a link to be used for communication.
However, Wi-Fi Protected Setup standard is well known in the art. For example Strarter teaches wherein the first base station and the second base stations establish a backhaul link compliant with a/the Wi-Fi EasyMesh standard as a link to be used for communication (col 1, ln 25-35. FIG. 1 Shows Multi AP devices 1,2, 3 4 including Multi-AP agent 110a-d).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Strarter in Huang to facilitate adding multiple devices in a home network. 

Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8 is objected to as being dependent upon objected claim above.

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot in view of new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642